Citation Nr: 0422233	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-14 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for residuals of 
cerebrovascular accident.

4.  Entitlement to service connection for pes planus.  

5.  Entitlement to service connection for gastroenteritis.  

6.  Entitlement to service connection for a lumbar spine 
disorder.

7.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran has verified active military service from May 
1974 to May 1980, with approximately 2 years of prior, 
unverified active military service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the veteran's claims of entitlement 
to service connection for sleep apnea, sinusitis, residuals 
of cerebrovascular accident, pes planus, gastroenteritis, and 
"a back condition including low back and cervical spine."

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  The appellant does not have sleep apnea as a result of 
his service.  

2.  The appellant does not have sinusitis as a result of his 
service.  

3.  The appellant does not have residuals of cerebrovascular 
accident as a result of his service; a brain 
hemorrhage/thrombosis was not manifest to a compensable 
degree within one year of separation from service.  

4.  The appellant does not have pes planus as a result of his 
service.  

5.  The appellant does not have gastroenteritis as a result 
of his service.  


6.  The appellant does not have a lumbar spine disorder as a 
result of his service.  

7.  The appellant does not have a cervical spine disorder as 
a result of his service.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2003).  

2.  Sinusitis was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2003).  

3.  Residuals of cerebrovascular accident was not incurred or 
aggravated by service, a brain hemorrhage/thrombosis may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).  

4.  Pes planus was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2003).  

5.  Gastroenteritis was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).   

6.  A lumbar spine disorder was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  

7.  A cervical spine disorder was not incurred or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The appellant asserts that service connection is warranted 
for sleep apnea, sinusitis, residuals of cerebrovascular 
accident, pes planus, gastroenteritis, a lumbar spine 
disorder, and a cervical spine disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including a brain 
hemorrhage/thrombosis, may be presumed to have been incurred 
during service if they become manifested to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

The veteran's service medical records include reports showing 
the following: (with regard to the claim for pes planus) in 
May 1972, he was treated for complaints of fallen arches and 
foot pain, on examination the feet and arches were normal, 
arch supports were recommended, the impression was 
"strain"; in June 1973, he complained of trauma to his left 
foot, and he requested a profile against wearing jungle boots 
after complaining that they did not give his arches proper 
support; in January 1973, he was treated for an otherwise 
unidentified "problem" with his left foot; (with regard to 
the claim for gastroenteritis) between May 1972 and November 
1973, he was treated on a number of occasions for 
gastrointestinal symptoms that included "upset stomach," 
"gastric irritation," "nervous stomach," vomiting, nausea 
and diarrhea, and the diagnoses and impressions included URI, 
cystitis and gastroenteritis (some of these reports indicate 
that the veteran's nausea was associated with the use of 
medication for prostatitis.  See e.g., reports dated in 
October and November 1972); in January 1974, May 1975, April 
and December of 1976, and June 1977, he was treated for 
symptoms that included chest congestion, nausea, vomiting and 
diarrhea, the assessments included URI (upper respiratory 
infection) and gastroenteritis and UTI (urinary tract 
infection); (with regard to the claim for a lumbar spine 
condition) in August 1974, the veteran was treated for muscle 
strain/low back pain after working in the ammunition depot, 
on examination there was a FROM (full range of motion), the 
impression was low back strain; in August 1976, he was 
treated for left-sided pain, the impression was possible 
muscle strain; (with regard to the claim for sinusitis) in 
January 1974, he was treated for complaints that included 
head congestion; in December 1976, he was treated for 
complaints that included sinus congestion; in September 1978, 
he was treated for congestion that gave him headaches, the 
impression was otitis externa; in April 1979, he was treated 
for nasal congestion; in September 1979, he was noted to have 
hayfever, as well as a history of sinus headaches; (with 
regard to the claim for residuals of cerebrovascular 
accident), in June 1973, he was started on Thorazine for 
unrecorded complaints, later that same month the veteran 
reported that he was having a decreased number of flashbacks.  

As for the post-service medical evidence, it includes VA and 
non-VA medical reports, dated between 1980 and 2001.  These 
reports show that in November 1980, the veteran was treated 
at Tripler for complaints of bilateral knee and ankle pain.  
The assessment was that there were no fractures, and the 
diagnosis was "possible chondromalacia."  

Reports from Jerry Engelberg, M.D., dated in November 1987, 
show that the veteran was treated for low back pain, and that 
the veteran reported that, "He has been hurting for over a 
month and a half."  It was noted that a computer-assisted 
tomography (CAT) scan supposedly revealed a lumbar 4-5 disc.  

Reports from Baptist Memorial Health Care (BMHC) and the 
Semmes-Murphey Clinic, dated between 1987 and 1999, show that 
in November 1987, the veteran was treated for back and left 
leg pain.  Clinical testing revealed an avascular mass in the 
region of the right temporal lobe with some superior 
displacement of the middle cerebral vessels.  A myelogram for 
the lumbar spine revealed probable lateral disc herniation at 
L4-5.  In September 1994, the veteran was treated for lumbar 
radiculopathy with a HNP (herniated nucleus pulposus) at L3-
4, and he underwent removal of extruded lumbar disc L3-4 left 
(lumbar laminectomy/discectomy).  Records, dated between 
February and March of 1999, show treatment for complaints of 
stopped breathing and snoring, as well as apnea.  A past 
medical history of sinus disease and back surgery was noted, 
as well as a 40 to 50 pound weight gain.  The impressions 
included probable obstructive sleep apnea, and the veteran 
was encouraged to enroll in a supervised weight loss program.  
In May 2000, he was treated for complaints of upper back 
pain.  The diagnosis was cervical disc displacement.  

Reports from the Methodist Hospitals of Memphis (MH), dated 
between 1987 and 1994, show that in September 1994, the 
veteran underwent removal of lateral lumbar disc, L3-4, left, 
and laminectomy facetectomy.  

A letter from Kamlesh Parekh, M.D., dated in June 2000, shows 
that Dr. Parekh states that the veteran was treated for neck 
pain and cervical radiculopathy in April 2000.  

Records from the Campbell Clinic, dated in 2000, show that on 
May 1, 2000, the veteran was treated for a chief complaint of 
intense continuous pain in the left shoulder and back.  A 
history of a "mini stroke one year ago," and back surgery 
in 1994 was noted.  The reports show that the veteran 
reported that the day after corralling a calf he woke up with 
tingling in his lower neck which intensified into a numbness 
and tingling in his shoulder and arm with pain on movement.  
The May 1st diagnosis was probable herniated cervical disc, 
left.  The examiner noted that the veteran was two and a half 
weeks post sudden onset of pain in the left neck and shoulder 
area radiating down his arm.  Subsequent reports contain 
impressions that included evidence of possible small, left 
paracentral disc protrusion at C5-C6, history of sleep apnea.  

A VA "nose, sinus, larynx and pharynx" examination report, 
dated in February 2002, contains an assessment noting a 
"near complete nasal airway obstruction on the left," and 
notes that he has a low-hanging palate and that he is "very 
likely to have a significant sleep apnea component."  

A VA "digestive conditions, miscellaneous" examination 
report, dated in February 2002, shows that the veteran 
reported a history that included the following: he had a 
stroke about four years before; an inservice back injury in 
1973; he had not had any treatment for foot symptoms since 
1980, although he still had foot pain; he developed pain 
around the neck going to the left shoulder after "flipping a 
calf" in 1999 and was subsequently found to have a bulging 
disc at C3-4.  The report notes, "His GI symptoms, stomach 
upset, and reflux seems to be insignificant now since he 
discontinued the use of aspirin."  The veteran also stated 
that his sleep apnea was found after his stroke.  The report 
contains diagnoses that primarily note the veteran's medical 
history, with the exception of a diagnosis of borderline 
sleep apnea with hypopnea.  

VA outpatient treatment and hospital reports, dated between 
2001 and 2002, show that in March 2002, the veteran was 
treated for back pain with radiculopathy.  No diagnosis was 
noted, but other reports note a history of degenerative disc 
disease.  

The claims file includes a lay statement from the veteran's 
wife, dated in September 2000, in which she essentially 
asserts that the veteran had trouble with his feet, sinuses, 
low back, and stomach, to include nausea and diarrhea, during 
service.  In addition, a statement from J.D.L., dated in 
October 2000, shows that the author asserts that he has known 
the veteran since 1987, and that he has had back, foot and 
leg pain since that time.  

The Board finds that the claims must be denied.  With regard 
to the claim for pes planus, the veteran's service medical 
records show that in May 1972, his feet and arches were found 
to be normal, although arch supports were recommended.  The 
service medical records do not contain a diagnosis of pes 
planus, and service connection for a chronic condition during 
service is therefore not warranted.  See 38 C.F.R. 
§ 3.303(b).  With regard to the claim for sinusitis, the 
veteran was treated for nasal congestion about four times 
between 1974 and 1979, and a September 1979 report noted a 
history of sinus headaches.  However, the service medical 
records do not contain a diagnosis of sinusitis.  Therefore, 
service connection for sinusitis as a chronic condition 
during service is not warranted.  Id.  With regard to the 
claim for gastroenteritis, the veteran's service medical 
records show that he was treated on a number of occasions for 
gastrointestinal symptoms that included "upset stomach," 
"gastric irritation," "nervous stomach," vomiting, nausea 
and diarrhea.  The diagnoses and impressions included URI, 
UTI, cystitis and gastroenteritis.  However, there is no 
record of treatment for these symptoms during the last two 
years and eleven months of the veteran's service (i.e., 
between June 1977 and the veteran's separation from service 
in May 1980).  In addition, some of these reports indicate 
that the veteran's nausea was associated with the use of 
medication for prostatitis.  Therefore, service connection 
for gastroenteritis as a chronic condition during service is 
not warranted.  Id.

In addition, under 38 U.S.C.A. §§ 1110 and 1131, it is 
essential that there be a current disability in order to 
establish service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this case, the veteran's claims for pes 
planus, sinusitis and gastroenteritis must be denied because 
there is no competent evidence to show that he currently has 
these disorders.  In this regard, the February 2002 VA 
examination reports do not contain diagnoses of sinusitis, 
pes planus or gastroenteritis.  In fact, the February 2002 VA 
examination report notes that the veteran may have had 
gastroesophageal reflux and gastritis secondary to use of 
aspirin and nonsteriodal anti-inflammatory drugs for his low 
back pain and knee pain, and that, "His GI symptoms, stomach 
upset, and reflux seems to be insignificant now since he 
discontinued the use of aspirin."  The report further notes, 
"Since they discontinued the aspirin, the veteran 
practically has no symptoms of his gastrointestinal 
illness."  The Board further points out that there is no 
competent evidence of a nexus between any of these conditions 
and the veteran's service.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claims for 
sinusitis, pes planus and gastroenteritis, and the claims are 
denied.  

With regard to the claims for sleep apnea, residuals of 
cerebrovascular accident, a lumbar spine disorder, and a 
cervical spine disorder, the veteran's service medical 
records do not show treatment for sleep apnea, a 
cerebrovascular accident, or a cervical spine disorder.  With 
regard to the claim for a lumbar spine disorder, these 
records show that in August 1974, the veteran was treated for 
low back strain, and that in August 1976, he was treated for 
possible muscle strain.  There is no record of treatment for 
low back symptoms during the last three years and eight 
months of the veteran's service (i.e., between August 1976 
and the veteran's separation from service in May 1980).  
Therefore, service connection for sleep apnea, residuals of 
cerebrovascular accident, a lumbar spine disorder, and a 
cervical spine disorder as chronic conditions during service 
is not warranted.  Id.

Furthermore, the first postservice evidence of sleep apnea is 
dated in March 1999, the first postservice evidence of 
residuals of cerebrovascular accident is dated in May 2000, 
the first postservice evidence of a lumbar spine disorder is 
dated in November 1987, and the first postservice evidence of 
a cervical spine disorder is dated in April 2000.  Therefore, 
the first medical evidence of any of the claimed conditions 
comes at least seven years after separation from service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In addition, the veteran has reported that his 
cervical spine symptoms began after an injury involving 
livestock in April 2000.  The claims file does not contain a 
competent medical opinion linking sleep apnea, residuals of 
cerebrovascular accident, a lumbar spine disorder or a 
cervical spine disorder to the veteran's service.  Finally, 
there is no competent evidence to show that a brain 
hemorrhage/thrombosis became manifested to a compensable 
degree within one year of separation from service.  38 C.F.R. 
§§ 3.307, 3.309.

To the extent that the veteran has argued that he should be 
granted service connection for pes planus based on his 
treatment in November 1980, the Board notes that this report 
shows that the veteran was treated for complains of bilateral 
knee and ankle pain, and that the diagnosis was a possible 
knee condition, i.e., "possible chondromalacia."  The Board 
has also considered the veteran's argument that service 
connection is warranted for residuals of a cerebrovascular 
accident because "similar symptoms are related to flashback 
occurrences which were treated for w/ Thorazine during 
service."  See attachment to veteran's substantive appeal, 
received in September 2002.  However, there is no competent 
medical evidence linking the veteran's cerebrovascular 
accident, which reportedly occurred in 1999 (i.e., about 19 
years after separation from service) with the veteran's 
service.  Therefore, these arguments are without merit.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
claims are denied.  

The Board has considered the appellant's written testimony, 
and the lay statements, submitted in support of the claims.  
Lay statements are not competent evidence of a diagnosis, or 
a nexus between the claimed conditions and the veteran's 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the appellant's claims 
must be denied.  

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's May 2002 decision that the evidence did 
not show that the criteria for service connection for the 
claimed conditions had been met.  Those are the key issues in 
this case, and the RO's decision, as well as the July 2002 
Statement of the Case (SOC) and the April 2003 Supplemental 
Statements of the Case (SSOC's), informed the appellant of 
the relevant criteria.  In addition, in February 2001 and May 
2002, the RO notified the veteran of the information and 
evidence the RO would obtain and the information and evidence 
the veteran was responsible to provide.  The Board concludes 
that the discussions in the February 2001 and May 2002 
letters, the RO's May 2002 decision, the SOC, and the SSOC's, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the February 2001 notice, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II) in its stead.  For purposes of the 
Board's VCAA analysis of the issue on appeal, Pelegrini II 
did not alter Pelegrini I in any significant respect.  

In this case, in the February 2001 letter, the veteran was 
notified that VA would request all relevant evidence in the 
custody of a Federal department or agency including VA 
medical records, Vet Center records, service medical records, 
Social Security Administration records, or evidence from 
other federal agencies; and that VA must request private 
records and lay or other evidence if necessary to make a 
decision on a claim.  He was told that it was his 
responsibility to ensure that VA received the required 
evidence except where the evidence is already in the 
possession of VA or the service department.  He was requested 
to complete authorizations (VA Forms 21-4142 and 21-4138) for 
all evidence that he desired VA to attempt to obtain.  In 
October 2002, the veteran stated that he had requested 
evidence from two human resource departments (apparently the 
human resources departments of former employers), and he 
submitted authorizations for release of their records.  In 
February 2003, the RO sent the veteran a letter requesting 
that he provide full addresses for these two possible sources 
of evidence.  However, there is no record of a response.  In 
addition, following the veteran's assertion that he was 
treated at the Tripler Army Medical Center (Tripler) between 
1980 and 1981, the RO requested the veteran's records.  
However, in a letter, received in November 2002, Tripler 
stated that it did not have any of the veteran's records and 
referred the RO to the National Personnel Records Center 
(NPRC).  In March 2003, the NPRC stated that it had no 
additional records for the veteran.  The Board further notes 
that the claim file contains a November 1980 VA outpatient 
treatment report that appears to be from Tripler.  The Board 
also notes that the SOC contained the full text of 38 C.F.R. 
§ 3.159, and that in the April 2003 SSOC the veteran was 
informed that no additional records could be obtained from 
Tripler, nor could any records be requested from the two 
human resource departments partially identified in October 
2002 because he had failed to provide complete addresses.  
See 38 C.F.R. § 3.159(e).

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" have been 
satisfied.  See Pelegrini II, No. 01-944, slip op. at 11 
(U.S. Vet. App. June 24, 2004).  In this regard, the Board 
notes that an opinion by the General Counsel's Office held 
that the Pelegrini I Court's discussion of the "fourth 
element" was obiter dictum and was not binding on VA.  
VAGCOPPREC 1-2004 (February 24, 2004).  

The Board further notes that the February 2001 letter was 
sent to the veteran prior to the RO's decision that is the 
bases for this appeal.  See Pelegrini II, No. 01-944, slip 
op. at 8-11 (June 24, 2004).  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the veteran by obtaining the 
veteran's available service, VA and non-VA medical records.  
The veteran has also been afforded a VA examination.  
Although it does not appear that etiological opinions have 
been obtained, the Board finds that the evidence, discussed 
supra, warrants the conclusion that a remand for etiological 
opinions is not necessary to decide the claims.  See 
38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2003); see also Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Specifically, the veteran's claims fail 
for one or more of the following reasons: service medical 
records do not show treatment for the claimed conditions or 
that any of the claimed conditions were chronic, the first 
competent evidence of any of the claimed conditions comes at 
least seven years after separation from service, there is no 
competent evidence showing that the veteran currently has the 
claimed condition, and/or there is no competent evidence 
showing that the claimed condition was caused or aggravated 
by his service.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for sleep apnea is denied.  

Service connection for sinusitis is denied.  

Service connection for residuals of cerebrovascular accident 
is denied.  

Service connection for pes planus is denied.  

Service connection for gastroenteritis is denied.  

Service connection for a lumbar spine disorder is denied.  

Service connection for a cervical spine disorder is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



